ITEMID: 001-82483
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF MAHMUT ASLAN v. TURKEY
IMPORTANCE: 3
CONCLUSION: Preliminary objections dismissed (victim, non-exhaustion of domestic remedies, six-month period);Violation of Art. 6-1;Violation of Art. 13;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1959 and lives in Seewen, Switzerland.
5. On 17 May 1982 the applicant was arrested and taken into custody. On 8 July 1982 he was remanded in custody.
6. On 6 December 1982 the public prosecutor at the Diyarbakır Martial Law Court filed a bill of indictment with the latter, accusing the applicant of membership of an illegal organisation. He requested that the applicant be convicted and sentenced under Article 168 § 1 of the Criminal Code.
7. On 19 February 1985 the Diyarbakır Martial Law Court convicted the applicant as charged and sentenced him to twenty-four years' imprisonment. This judgment was quashed by the Military Court of Cassation on 10 April 1990.
8. On 27 November 1990 the applicant was released from detention.
9. Subsequent to promulgation of Law no. 3953 on 27 December 1993, which abolished the jurisdiction of the Martial Courts, the Diyarbakır Assize Court acquired jurisdiction over the applicant's case.
10. On 13 July 1998 the Diyarbakır Assize Court ordered that the criminal proceedings against the applicant be terminated on the ground that the statutory time limit under Articles 102 and 104 of the Criminal Code had expired. At the time of this decision the applicant was not represented by a lawyer before this court. However, this judgment was erroneously notified to Mr S.D. (the legal representative of another co-accused, who bore the same name and surname as the applicant, during the proceedings before the Diyarbakır Martial Law Court) and became final on 12 March 1999.
11. The applicant inquired about the developments in his case on 16 May 2000. As the judgment was in his favour, the applicant did not lodge an appeal with the Court of Cassation.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
